IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                   RENDERED: APRIL 29, 2021
                                                      NOT TO BE PUBLISHED

               Supreme Court of Kentucky
                               2019-SC-0489-MR

CLIFFORD ANTHONY VICK                                                 APPELLANT


              ON APPEAL FROM MUHLENBERG CIRCUIT COURT
v.                 HONORABLE BRIAN WIGGINS, JUDGE
                           NO. 19-CR-00059


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                  MEMORANDUM OPINION OF THE COURT

                                  AFFIRMING

      A Muhlenberg County jury found Clifford Vick guilty of trafficking in a

controlled substance (methamphetamine) in the first degree, possession of drug

paraphernalia, and being a persistent felony offender in the first degree (PFO I).

The circuit court sentenced Vick to twenty years in prison. Vick raises three

claims of error on appeal. He claims the trial court erred by denying him a trial

continuance, by denying his invocation of the spousal privilege, and by

allowing the jurors to take cell phones into the jury room during deliberations.

Upon review, we affirm the Muhlenberg Circuit Court.

                FACTUAL AND PROCEDURAL BACKGROUND

      Mid-February 2019, two detectives with the Pennyrile Narcotics Task

Force received a tip that Clifford Vick was selling drugs out of a motel in

Central City, Kentucky. The next day, initiating surveillance of the motel,

Detective Gibson was in the motel office and Detective Shoemaker was in the
parking lot in an unmarked car when Vick left his motel room. Detective

Gibson, alerted of Vick’s movement toward the office by Detective Shoemaker,

watched Vick walk to the brush line between the motel and an adjoining

business and stop there. Detective Gibson turned away from him in an effort

to remain undetected. After Vick returned to his room, the detectives decided

to meet at a convenience store up the street from the motel. On the way,

Detective Gibson inspected the brush line where Vick had stopped and

retrieved a knotted yellow Dollar General bag that did not appear to have been

outdoors long. Detective Gibson opened the bag once he was back in the car.

The bag contained methamphetamine placed in a pink cell phone charger case;

digital scales enclosed in a zipped case; green marijuana in a Gerber baby food

jar; and napkins.

      In an effort to continue surveillance, the detectives got duplicate bags

from the nearby Dollar General to replace the bag they had ripped open. On

their way back to the motel, but before they were able to place a bag in the

brush line, the detectives observed Vick walking up the street. Vick was

already past the brush line, so they decided to detain him. Vick was messaging

on his mobile phone until then. Nothing was found on Vick when he was

detained other than his cell phone.

      Vick informed the detectives that his wife, Amber, was in the motel room.

The detectives went to the motel and Amber consented to a search of the room.

She gave the detectives a glass methamphetamine pipe and “roaches,” the tips

remaining from smoked marijuana cigarettes; the roaches were in a Gerber

                                        2
baby food jar just like the jar in the Dollar General bag containing the

marijuana. The detectives also found napkins in the bathroom which matched

those found in the Dollar General bag. Amber identified the items in the Dollar

General bag and she spoke with the detectives about Vick.

      After Vick was arrested, the detectives obtained a search warrant for the

contents of Vick’s cell phone, which contained text messages referring to drug

trafficking. Some of the messages included Vick’s name or nickname, and

Amber identified herself in some transaction-related messages. Amber was not

charged with any crimes relating to this case.

      Vick was charged with trafficking in a controlled substance in the first

degree, possession of drug paraphernalia, possession of marijuana and PFO I.1

The marijuana possession charge was dismissed without prejudice. A jury

found Vick guilty of the remaining charges, and after finding Vick guilty of PFO

I, recommended twenty years in prison on the trafficking offense.2 The trial

court followed that recommendation and sentenced Vick accordingly.

      Vick argues on appeal that the trial court erred by (1) failing to grant him

a continuance; (2) denying his request to invoke the spousal privilege; and (3)

allowing jurors to take cell phones into the jury room during deliberations.

Additional facts are presented below as necessary.




       1 He was also charged with failure to comply with sex offender registration, but

that offense was severed from the trial on the drug charges and later dismissed
without prejudice.
      2   The parties agreed to a six-month sentence for the paraphernalia offense.

                                            3
                                     ANALYSIS

I. The Trial Court Did Not Err by Denying Vick’s Motion for a
   Continuance

      Vick was arraigned on March 18, 2019. At that time, he told the trial

court that he had not made any effort to hire an attorney and could not afford

one. He stated that he had relied upon his mother to bail him out of jail

following his arrest.3 The trial court appointed the public defender to represent

Vick. Vick was released from jail again on April 1, 2019 after his mother paid

the $2,500 bond set at arraignment. At the April 15, 2019 pretrial conference

and by order entered April 19, 2019, the court scheduled Vick’s trial for July 2,

2019. An agreed order, tendered on April 22, 2019 and entered April 23, 2019,

moved the trial up to June 20, 2019. The change in trial date was necessary

because a witness for the Commonwealth was not available on the July date.

      On the morning of trial, Vick moved the trial court for a continuance to

permit him time to secure private counsel. Vick testified at the hearing on his

motion that the prior afternoon he had contacted private attorneys to represent

him. He identified five attorneys he sought to hire and provided further detail

on his lack of success in hiring other counsel. Vick explained that he was

unable to speak with one attorney and that he did not have the extra $1,000

beyond the $2,500 bond money on hand to pay another attorney’s retainer fee.

Vick stated his mother was attempting to secure the funds for him and




      3 Vick’s bond was initially set at $500. At arraignment, his bond was raised to

$2,500 and he was remanded to custody.

                                          4
although he did not know how long it would take her to obtain the loan she

was seeking, he did not think it would be more than a few days. Vick testified

one attorney was willing to represent him but had other commitments and

could not appear on his behalf the morning of trial. He also testified that he

contacted his appointed counsel ten days prior to trial and informed that

attorney that his services were no longer needed because Vick was looking for

another attorney. When presenting Vick’s motion, appointed counsel stated

that Vick sought private counsel because Vick believed appointed counsel had

not had adequate time to pursue the case as it should have been handled. He

represented that Vick thought that with the money he was raising he could

have private counsel relatively soon. Vick’s appointed counsel did not himself

suggest that he was insufficiently prepared and subsequently announced that

he was ready for trial. Vick acknowledged that in relation to his other prior

cases before the same court, he had also sought a continuance on the eve of

trial of his last case. The Commonwealth opposed the continuance.

      The trial court denied the motion for continuance, explaining first that

although Vick’s right to counsel of his own choosing was a factor to be

considered, the right was not unlimited. The court considered that Vick had

not retained counsel and moved for a continuance within the weeks leading up

to trial, nor was counsel retained as of the trial date and able to represent him.

Additionally, three days before trial Vick and his public defender appeared for a

suppression hearing. At that time, neither of them indicated to the trial court

that Vick wanted to hire private counsel. The trial court observed that

                                        5
according to Vick’s testimony, Vick had not aggressively exercised the right to

hire counsel, waiting until the day before trial to make an effort to do so. When

Vick interjected that the reason he had not hired counsel beforehand was

because he did not have the money, the trial court acknowledged that

circumstance had not changed. The circuit court also considered the

inconvenience to the court, the Commonwealth, and the jurors (who were in

the courthouse waiting) in delaying the trial.

         Kentucky Rule of Criminal Procedure (RCR) 9.04 allows a trial to be

postponed upon a showing of sufficient cause. Snodgrass v. Commonwealth,

814 S.W.2d 579 (Ky. 1991),4 provides the factors that the trial judge considers

when deciding the motion. In that case, this Court explained:

         The decision to delay trial rests solely within the court’s discretion.
         Whether a continuance is appropriate in a particular case depends
         upon the unique facts and circumstances of that case. Factors the
         trial court is to consider in exercising its discretion are: length of
         delay; previous continuances; inconvenience to litigants,
         witnesses, counsel and the court; whether the delay is purposeful
         or is caused by the accused; availability of other competent
         counsel; complexity of the case; and whether denying the
         continuance will lead to identifiable prejudice.
Id. at 581 (internal citations omitted).

         Vick argues that an analysis of these factors weighs in his favor, and yet

in this case the trial court did not expressly consider all of the factors. He

contends that the competing rights and interests relevant to some factors were

not considered on the record with enough detail to support the trial court’s



         4   Overruled on other grounds by Lawson v. Commonwealth, 53 S.W.3d 534 (Ky.
2001).
                                             6
denial of the continuance. He also contrasts his case to other cases, beginning

with Snodgrass, in which this Court upheld the trial court’s denial of a

continuance.

      In Snodgrass, the defendant was found guilty of three charges of sodomy

and four other acts of sexual misconduct involving four young boys after a two-

day trial. Id. at 579. The time between Snodgrass’s arraignment and trial was

one year. Id. at 580. Snodgrass, like Vick, had appointed counsel because he

could not afford to pay private counsel and waited until the morning of trial to

ask for a continuance. Id. Snodgrass wanted to replace his appointed attorney

with private counsel because he felt that public defenders are overworked and

that his appointed lawyer was not prepared for trial. Id. The trial court denied

the motion. Id.

      Snodgrass, released from jail on his own recognizance, talked with a

private attorney shortly after arraignment about employing him but could not

afford to do so. Snodgrass met with his attorney at least five times before trial.

Three days prior to trial at a competency hearing, Snodgrass did not mention a

need for a continuance and in response to the trial court’s question, indicated

he could sufficiently communicate with his attorney so that his defense would

be prepared. Snodgrass telephoned the private attorney again the day before

trial; while Snodgrass maintained that he could afford the attorney, the

attorney reported to the Commonwealth’s Attorney that Snodgrass did not have

the money to retain him. Id. at 580.




                                        7
      The morning of trial, defense counsel identified parts of trial preparation

not yet done including that he had not viewed a six-hour video of the alleged

victims’ interviews, although he also stated that the Commonwealth had

described the interviews to him. Also, Snodgrass had not contacted a potential

witness and was not sure she had been subpoenaed. Id. at 580-81. Defense

counsel affirmed Snodgrass’s defense was denial of the crimes. Id. at 581.

      A majority of the Court determined under all the circumstances that the

trial court had not abused its discretion in denying the continuance; those

facts included four previous continuances by agreement of counsel and

Snodgrass’s weak representation that he could afford the private attorney,

when in fact that attorney had indicated otherwise to the Commonwealth.

Upon review of the trial, the Court concluded defense counsel effectively and

competently represented Snodgrass. Id.

      Vick believes his case is distinguishable from Snodgrass because

Snodgrass had been granted previous continuances and his trial date was one

year after Snodgrass’s arraignment, whereas Vick had not previously moved for

a continuance and his trial date was three months after arraignment. Also,

Vick notes the private counsel Snodgrass sought to employ indicated to the

Commonwealth that Snodgrass was unable to pay his retainer fee, but that

was not the case with the attorney who could not make an appearance and

represent Vick on the first day of trial because of other obligations. While these

circumstances, as described by Vick appear to weigh in his favor, only the first

differentiation has any merit. The number of previous continuances is

                                        8
important, but it must be considered in the context of the case. Vick’s case

was not complex and nothing in the record suggested that defense counsel

required more than three months to prepare Vick’s defense. Although Vick

complained to the trial court during the hearing that he had not subpoenaed

his witnesses for trial, Vick failed to show who the witnesses would have been

or how they would have testified on his behalf. The complexity of the case and

identifiable prejudice resulting from a denial of the continuance did not weigh

in favor of a continuance.

      In regard to the length of delay, Vick claims that the continuance hearing

did not produce evidence key to analyzing that factor, such as the length of

time needed for Vick to obtain new counsel and for new counsel to be ready for

trial. In support of this argument, Vick cites United States v. Sellers, 645 F.3d
830, 837 (7th Cir. 2011), a case in which the Seventh Circuit Court of Appeals

held the trial court did not properly consider the factors weighing for and

against the requested continuance and noted the district court failed to ask

either prior or new counsel how long substitute counsel would need to prepare

adequately for trial. Here, Vick identifies the trial court’s failure to ask relevant

delay-related questions as the reason information required for a proper

balancing of the factors is lacking. However, the circumstances in Sellers are

vastly different from Vick’s case.

      In Sellers, the defendant, while represented by a lawyer he never chose,

retained new counsel and both attorneys appeared before the trial court on the

first day of trial. Id. at 832-34. Addressing the district court’s failure to make

                                         9
relevant inquiries in order to perform the balancing analysis, the Seventh

Circuit distinguished Sellers from United States v. Carrera, 259 F.3d 818 (7th

Cir. 2001), a case in which a proposed new attorney never actually appeared to

move for a continuance and the district court could not engage in the exact

type of balancing that is essential before deciding whether a continuance is

warranted. 645 F.3d at 839. We are not persuaded that the trial court failed

in any responsibility to gather information from Vick pertinent to his

continuance request so that the balancing of the factors relevant to a

continuance could occur. Rather, the burden was upon Vick to ensure private

counsel was before the trial court so questions about the length of any delay

could be answered.

      Vick further contends that United States v. Gonzalez-Lopez, 548 U.S.
140, 147-48 (2006), renders the “availability of other competent counsel” factor

of limited value. He views Gonzalez-Lopez as supporting the grant of a

continuance to allow private counsel to enter an appearance, apparently

because Gonzalez-Lopez clarified that a defendant did not need to show

prejudice if the defendant is wrongly prevented from being represented by the

counsel of his choice. We do not agree with Vick’s extension of Gonzalez-Lopez.

      In Gonzalez-Lopez, the defendant hired an attorney, but the trial court

refused to grant that attorney’s applications for admission pro hac vice. Id. at

142-43. Gonzalez-Lopez then hired another attorney and at trial was found

guilty of conspiracy to distribute more than 100 kilograms of marijuana. Id.

The Eighth Circuit Court of Appeals vacated Gonzalez-Lopez’s conviction,

                                       10
finding that the district court’s denials of the attorney’s pro hac vice motions

were erroneous and violated Gonzalez-Lopez’s Sixth Amendment right to pay

for counsel of his choosing. Id. at 143-44. The Government did not dispute

the Eighth Circuit’s conclusion that the district court erroneously deprived the

defendant of his counsel of choice. Id. at 144. The question before the United

States Supreme Court was whether a trial court’s erroneous deprivation of a

criminal defendant’s choice of counsel entitles him to a reversal of his

conviction. Id. at 142. The Government contended that the defendant was

required to show he was prejudiced by not having counsel of his choice before

the conviction could be reversed. Id. at 144. The Supreme Court, however,

held that the erroneous deprivation of the right to counsel of choice qualifies as

structural error. Id. at 150.

      The Supreme Court further explained that its Gonzalez-Lopez decision

did not cast any doubt or place any qualification upon its previous holdings

that limit the right to counsel of choice. Id. at 151. Recognizing that a trial

court has wide latitude in balancing the right to counsel of choice against the

needs of fairness, and against the demands of its calendar, it stated: “This is

not a case about a court’s power . . . to make scheduling and other decisions

that effectively exclude a defendant’s first choice of counsel.” Id. at 152. In

short, Gonzalez-Lopez does not contain analysis impacting the “availability of

competent counsel” factor.

      Vick, apparently based on the same premise, believes that Shegog v.

Commonwealth, 142 S.W.3d 101 (Ky. 2004), published prior to Gonzalez-Lopez,

                                        11
can no longer be viewed as authority which would support the trial court’s

denial of Vick’s trial continuance, but he nonetheless distinguishes his case

from Shegog. Shegog upheld the trial court’s order placing time constraints on

Shegog’s hiring of private counsel and considered that constraint proper in

light of the fact that Shegog’s “claim that his family was going to retain private

counsel was, as best, speculative.” Id. at 106.

      In Shegog, the defendant disliked his two court-appointed attorneys and

filed bar complaints against both of them. Id. at 104. Five days before trial,

Shegog filed a pro se motion for a continuance to hire private counsel. Id.

Along with the complaints about his appointed counsel, Shegog “indicated on

the record that when his wife is released from jail, she will hire him a private

attorney. He further stated that her mother has had the money to do so all

along but has been too busy to do so.” Id. at 104–05. The trial court entered

an order stating: “In view of all the above, unless private counsel enters an

appearance for the Defendant prior to the scheduled trial date (at which time

an actual attorney with their available schedule would be present), this matter

will proceed to trial as scheduled.” Id. at 105. This Court held that Shegog

was not deprived of the right to secure private counsel of his own choosing; the

trial court merely ruled that such counsel, if obtained, was required to enter an

appearance prior to the scheduled trial date. Id. Vick argues that unlike in

Shegog, his ability to secure private counsel was not speculative as he had

learned one attorney would be willing to represent him.




                                        12
         We are not persuaded by Vick’s argument. The trial court was able to

discern that Vick’s ability to obtain new counsel was only speculative. The

private attorney Vick described as willing to represent him did not provide any

notice to the trial court of her willingness to do so, either with or without pay.

Despite Vick’s argument that the facts do not support the trial court’s

conclusion that Vick did not have the money to hire an attorney, the trial court

could reasonably draw that conclusion as Vick indicated various times that he

was relying on his mother to secure a loan in order to have the funds needed to

pay a private attorney. The lack of information related to the length of delay

and the availability of other competent counsel weigh against Vick.

         Citing Eldred v. Commonwealth, 906 S.W.2d 694, 700 (Ky. 1994),5 Vick

further argues this Court has previously observed that in relation to the

inconvenience caused by the continuance, “any change in trial date is going to

cause some inconvenience. Thus, in order to become a factor for consideration

there must be some significant or substantial inconvenience.” In Eldred, this

Court explained that inconvenience must be judged in the context of the case.

This Court began its analysis of the Snodgrass factors noting that the

defendant was seeking his first continuance–a 60-day continuance–in the

context of a capital case, with the death penalty possible, which made the case

qualitatively different. Id. Although Vick views the inconvenience to the court,




         5   Overruled on other grounds by Commonwealth v. Barroso, 122 S.W.3d 554 (Ky.
2003).


                                             13
opposing party and the jurors who had been sitting in the courtroom waiting to

hear his case as being minimal, that inconvenience, when coupled with the fact

that Vick did not provide a definite, viable reason for a delay, or identify how he

would be prejudiced if the continuance was not granted provided sufficient

grounds for the trial court’s ruling. We cannot conclude that the trial court

abused its discretion in finding that Vick did not show sufficient cause for a

continuance of the trial.

      Finally, Vick argues that the trial court erred by failing to consider on the

morning of trial whether Vick had a continuing right to the benefit of the

Department of Public Advocacy’s representation. He insists that if the court

had addressed that issue, Vick would have been entitled to a continuance in

order to allow retained counsel to represent him. He argues that because the

trial court had evidence of privately retained counsel entering an appearance, it

did not fulfill its duty under Kentucky Revised Statute (KRS) 31.120(1) to

determine at “each step in the proceedings, whether [a defendant] is a needy

person” under KRS 31.100(5)(a) and “unable to provide for the payment of an

attorney and all other necessary expenses of representation.” We find this

argument without merit.

      KRS 31.120(2) provides that “[i]n determining whether a person is a

needy person . . . the court concerned shall consider such factors as: (a)

Income; . . . (l) Payment of money bail, . . . whether deposited by the person or

another . . .; and (m) Any other circumstances presented to the court relevant

to financial status.” Furthermore, RCr 3.05(2) provides:

                                        14
      If the defendant demonstrates that he or she is a needy person as
      defined in KRS 31.120 and the court so concludes, then the
      appointment shall continue for all future stages of the criminal
      proceeding, including appeal. Such appointment may be
      terminated by the court in which the proceeding is pending at any
      time upon a showing that defendant is able to employ counsel.

      As discussed above, Vick’s hiring of private counsel was only speculative

and if it were to happen, Vick was dependent upon his mother securing a loan

to obtain money to pay the attorney. These circumstances do not lend

themselves to a finding by the trial court that Vick was no longer needy and

able to employ counsel. The trial court did not err by not addressing whether

Vick continued to qualify for representation by appointed counsel, nor by

denying Vick’s motion for a continuance.

II. The Trial Court Did Not Err by Allowing Vick’s Wife to Testify

      When the Commonwealth called Amber Vick as a witness the morning of

trial, Vick invoked his spousal privilege to keep his wife from testifying against

him.6 Defense counsel emphasized that Amber had never been charged as a

codefendant for any crimes charged against Vick, a factor potentially relevant

to application of the privilege. The Commonwealth argued the evidence was

admissible under the spousal privilege exception stated in Kentucky Rule of

Evidence (KRE) 504(c)(1), which provides “[t]here is no privilege under this rule

. . . in any criminal proceeding in which the court determines that the spouses

conspired or acted jointly in the commission of the crime charged.” The



      6  Defense counsel began by explaining Amber wanted to invoke her privilege to
not testify against her husband. Amber then testified that she did not want to testify
against her husband.

                                          15
Commonwealth noted that the rule does not require that the testifying spouse

be charged with a crime. The circuit court, having previously made the finding

at Vick’s suppression hearing that Amber acted jointly with Vick in the

trafficking of controlled substances at the motel, ruled in the Commonwealth’s

favor and allowed the evidence.

      On appeal, along with arguing that Amber was never charged as Vick’s

codefendant, Vick argues that neither the evidence at the suppression hearing

nor at trial supported the finding that Amber and Vick conspired or acted

jointly in the commission of the crimes charged against Vick, and therefore the

KRE 504(c)(1) exception did not apply. The parties disagree as to whether

Vick’s claim is preserved. The Commonwealth points out that Vick’s argument

during trial in support of his motion was limited to Amber not being charged as

a codefendant, but on appeal, Vick challenges the circuit court’s KRE 504(c)(1)

pretrial finding regarding the couple conspiring or acting jointly as to the

trafficking at the motel–a finding Vick did not object to during the evidentiary

hearing.

      KRE 104(a) provides that the trial court, applying the rules of evidence,

shall determine preliminary questions concerning the existence of a privilege.

KRE 104(b) states that a hearing on this preliminary question shall be

conducted when the interests of justice require. While Vick could have moved

in limine to exclude his wife’s testimony, KRE 103(d), he waited until trial to

make his motion once the Commonwealth called her as a witness, a timely

objection under KRE 103(a)(1). He essentially asked the trial court to

                                        16
reconsider its prior ruling based upon the fact that Amber had not been

charged or convicted of a crime as Vick’s codefendant. We note that the trial

court is not precluded under KRE 103 from reconsidering at trial any ruling

made on a motion in limine. KRE 103(d). Finding the issue preserved, we

consider whether the trial court abused its discretion in admitting Amber’s

testimony. Goodyear Tire & Rubber Co. v. Thompson, 11 S.W.3d 575, 577 (Ky.

2000). That decision rests on whether the preponderance of the evidence

supported the trial court’s finding that Amber conspired or acted jointly with

Vick in the commission of the trafficking charge. See Stidham v. Clark, 74
S.W.3d 719, 727 (Ky. 2002).7

      Detective Shoemaker and Detective Gibson testified at the suppression

hearing. Vick’s basis for suppressing evidence was Amber’s lack of consent to

search the motel room. During that hearing the Commonwealth elicited

testimony particularly from Detective Gibson about the text messages found on

Vick’s cell phone after a search warrant for the phone was obtained. Detective

Gibson testified that in addition to texts incriminating Vick in the sale and

purchase of illegal drugs, one or more texts were found identifying Amber as

the sender of “drug talk” messages revealing her participation in the trafficking.

In its argument to the court at the suppression hearing, the Commonwealth



       7 Pate v. Commonwealth, 243 S.W.3d 327 (Ky. 2007), applied a different

standard based upon the then-plain language of KRE 504(c)(1). KRE 504(c)(1) stated
that there is no marital privilege “[i]n any criminal proceeding in which sufficient
evidence is introduced to support a finding that the spouses conspired or acted jointly
in the commission of the crime charged.” Id. at 334 (emphasis added). Current KRE
504(c)(1) became effective July 1, 2006.

                                           17
maintained that while Amber was not charged with trafficking, the evidence

showed she could have been charged based upon the evidence recovered.

      At the conclusion of that hearing, the trial court found that Amber gave

voluntary consent to the motel room search, the officers acted lawfully and

suppression of the evidence was unwarranted. The Commonwealth then asked

for a specific finding that Amber was involved in and complicit in the activities

for which Vick was charged. Kentucky Rule of Criminal Procedure (RCr) 8.14.

The circuit court, finding the evidence uncontroverted, ruled accordingly. The

circuit court entered a written order denying the suppression motion, finding

“the motel room was occupied by the defendant and his wife, Amber Vick;

Amber Vick voluntarily consented to the search of her motel room, . . . [and]

Amber Vick acted jointly with the defendant in the trafficking of controlled

substances in said motel.”

      Vick describes Detective Gibson’s testimony at the evidentiary hearing as

cursory and complains that the texts which Detective Gibson described as

revealing her participation in the trafficking were not placed into evidence.

However, as the Commonwealth points out, defense counsel had access to the

contents of Amber’s exchanges on Vick’s phone and did not object to the trial

court’s finding or challenge the Commonwealth to introduce specific messages

which would confirm Detective Gibson’s testimony.8 Being uncontroverted,




      8 The Commonwealth describes the extracted texts supporting Detective
Gibson’s testimony in its brief. A disc containing the extracted data was introduced as
an exhibit during Detective Gibson’s trial testimony.

                                          18
Detective Gibson’s testimony about the content of the texts and their support

for criminal charges against Amber supported the trial court’s ruling. The

weight of the evidence did not change when Vick introduced the fact that

Amber had not been charged as a codefendant. Again, KRE 504(c)(1) provides

no spousal privilege is available “[i]n any criminal proceeding in which the

court determines that the spouses conspired or acted jointly in the commission

of the crime charged.” Based upon this plain language, the fact that Amber

had not been charged as a codefendant is of no consequence. Moreover, given

the preponderance of the evidence on this spousal privilege issue, the trial

court’s ruling was not arbitrary, unreasonable, unfair, or unsupported by

sound legal principles. Commonwealth v. English, 993 S.W.2d 941, 945 (Ky.

1999).

III. Jurors’ Cell Phone Possession During Deliberations Does Not Warrant
     Palpable Error Relief

   Before the jury left the courtroom to begin deliberations, the trial court

instructed the jurors:

      You will be able to discuss the case among yourselves, but only
      discuss the case among yourselves. I know many of us have smart
      phones and devices that allow us to access the internet. Please do
      not do any independent research or try to gain any knowledge
      other than what you have heard here in the courtroom in reaching
      your decision. You will have available to you the exhibits that were
      introduced into evidence.

With the record not indicating that the trial court collected the jurors’ cell

phones, Vick seeks palpable error review of the trial court’s decision allowing

the jurors to take their phones into the jury room. He claims that amounted to



                                        19
a violation of the RCr 9.70 admonition that the jurors are not “to speak to, or

communicate with” anyone outside the jury.

      Vick cites Mason v. Commonwealth, 463 S.W.2d 930 (Ky. 1971), for the

premise that the reason for an RCr 9.70 admonition is to maintain the integrity

of the jury process and to ensure that only the evidence presented in court

against the defendant is considered by the jury. In Mason, the admonition

required by RCr 9.70 was given to the jury but the officers in charge of the jury

were not administered the oath required by RCr 9.68 at the noon recess on the

first day of trial. Id. at 931. The Court addressed the trial judge’s failure to

administer the RCr 9.68 oath to the officers in charge of the jury, a preserved

error, concluding a new trial was not warranted:

             It is not suggested by the appellant that any improper
      communication between any person and any juror did occur. . . .
      When it manifestly appears, as it does here, that the integrity of
      the jury has been preserved and that there has been no
      unauthorized communication by any person with any juror, we fail
      to see how any substantial right of the appellant has been violated
      ....
Id. at 932.

      Vick acknowledges that the record does not reflect that any of the jurors

engaged in an improper communication in the approximately 17-minute guilt

phase deliberation or the 11-minute penalty phase deliberation, but he claims

it was clearly erroneous for the trial court to allow the jurors to take cell

phones into the deliberation room, an action inviting abuse by the jurors. He

relies on this Court’s statement in Winstead v. Commonwealth, 327 S.W.3d
386, 401 (Ky. 2010), that “when the jury retires to consider its verdict, the trial


                                         20
judge must direct a court official to collect and store all cell phones or other

electronic communication devices until deliberations are complete.”

      In Winstead, when it was brought to the trial court’s attention that some

jurors actually had been using their cell phones during deliberations, actions

not admonished against, the trial court questioned the jury as a group and the

jurors reported using phones only for personal matters. This Court agreed

with Winstead’s argument that the jurors’ use of cell phones could easily result

in opportunities for improper outside influence and provided guidance to the

trial court about admonishing the jury throughout trial about proper use of

their electronic devices. Because the trial court had otherwise appropriately

admonished the jurors not to discuss the case with others who were not jurors

and finding no evidence that the jurors had failed to follow that admonishment,

the Winstead Court concluded the trial court did not abuse its discretion in

denying the motion for a mistrial. Id.

      Under RCr 10.26, if an error is palpable, affects the substantial rights of

a party, and resulted in manifest injustice, this Court may grant appropriate

relief. Martin v. Commonwealth, 409 S.W.3d 340, 344 (Ky. 2013). “Manifest

injustice is found if the error seriously affected the “fairness, integrity, or public

reputation of the proceeding.” Jones v. Commonwealth, 382 S.W.3d 22, 29 (Ky.

2011) (citation and internal quotes omitted). Although Vick seeks relief from

an alleged unpreserved error, relief is not available for the same reasons

expressed in Mason and Winstead. Without some basis for believing improper




                                         21
communications occurred between a juror and a non-juror, we cannot find the

error affected Vick’s substantial rights or resulted in manifest injustice.

                                  CONCLUSION

      For the foregoing reasons, the Muhlenberg Circuit Court’s judgment is

affirmed.

      All sitting. All concur.




COUNSEL FOR APPELLANT:

Karen Shuff Maurer
Assistant Public Advocate


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

James Daryl Havey
Assistant Attorney General




                                        22